

                                                                                                            Exhibit
10.8
 
CIGNA EXECUTIVE INCENTIVE PLAN
(Amended and Restated as of January 1, 2008)


ARTICLE 1
Statement of Purpose


The CIGNA Executive Incentive Plan is intended to provide annual incentive
bonuses to executive officers of the Company if annual performance goals are
achieved. The Plan is also intended to qualify as a performance-based
compensation plan under Sections 162(m) and 409A of the Internal Revenue Code.


ARTICLE 2
Definitions


The terms used in this Plan include the feminine as well as the masculine gender
and the plural as well as the singular, as the context in which they are used
requires.  The following terms, unless the context requires otherwise, are
defined as follows:


2.1
“Award” means the incentive compensation determined by the Committee under
Section 4.3 of the Plan.



2.2
“Board” means the CIGNA board of directors.



2.3
“CIGNA” means CIGNA Corporation, a Delaware corporation, or any successor.



2.4
“CIGNA LTIP” means the CIGNA Long-Term Incentive Plan, or any successor plan
under which grants of Common Stock are authorized.



2.5
“Code” means the Internal Revenue Code of 1986, as amended.



2.6
“Committee” means the People Resources Committee of the Board or any successor
committee with responsibility for employee compensation, or any subcommittee, as
long as the number of Committee members and their qualifications shall at all
times be sufficient to meet the requirements for “outside directors” under
Section 162(m), as in effect from time to time.



2.7
“Common Stock” means CIGNA common stock other than Restricted Stock.



2.8
“Company” means CIGNA and/or its Subsidiaries.



1

--------------------------------------------------------------------------------


2.9
“Deferred Compensation Plan” means the CIGNA Deferred Compensation Plan of 2005,
a similar or successor plan, or other arrangement for the deferral of
compensation specified by the Committee that satisfies the requirements of
Section 409A.



2.10
“Disability” means permanent and total disability as defined in Code Section
22(e)(3).



2.11
“Employer” means the Company that employs a Participant during a Performance
Period.



2.12
“Executive Officer” means any Company employee who is an “executive officer” as
defined in Rule 3b-7 promulgated under the Securities Exchange Act of 1934.



2.13
“Participant” means an employee described in Article 3 of the Plan.



2.14
"Peer Group" means a group of companies, selected by the Committee, whose
financial performance is compared to CIGNA Corporation’s.



2.15
"Performance Measures" means the measures to be used to assess the Company’s
performance with respect to Awards under the Plan.  The measures shall be one or
more of the following: earnings (total or per share); net income (total or per
share); growth in net income (total or per share); income from selected
businesses (total or per share); growth in net income or income from selected
businesses (total or per share); pre-tax income or growth in pre-tax income;
profit margins; revenues; revenue growth; premiums and fees; growth in premiums
and fees; membership; membership growth; market share; change in market share;
book value; total shareholder return; stock price; change in stock price; market
capitalization; change in market capitalization; return on market value;
shareholder equity (total or per share); return on equity; assets; return on
assets; capital; return on capital; economic value added; market value added;
cash flow; change in cash flow; expense ratios or other expense management
measures; medical loss ratio; ratio of claims or loss costs to revenues;
satisfaction – customer, provider, or employee; service quality; productivity
ratios or other measures of operating efficiency; and accuracy of claim
processing or other measures of operational effectiveness.  The Committee may
specify any reasonable definition of the measures it uses.  Such definitions may
provide for reasonable adjustments to the measures and may include or exclude
items, including but not limited to:  realized investment gains and losses;
special items identified in the company’s reporting; extraordinary, unusual or
non-recurring items; effects of accounting changes, currency fluctuations,
acquisitions, divestitures, reserve strengthening, or financing activities;
expenses for restructuring or productivity initiatives; and other non-operating
items.



2.16
"Performance Objectives" means the written objective performance goals
applicable to performance conditions for Awards under the Plan.  To the extent
required by Code Section 162(m), the Performance Objectives shall be stated in
terms of one or more

 
2

--------------------------------------------------------------------------------



  Performance Measures.  Performance Objectives may be for the Company as a
whole, for one or more of its subsidiaries, business units, lines of business or
for any combination of the foregoing and may be absolute or may require
comparing the Company's financial performance to that of a Peer Group or of a
specified index or indices, or be based on a combination of the foregoing.



2.17
“Performance Period” means the period for which an Award may be made.  Unless
otherwise specified by the Committee, the Performance Period shall be a calendar
year.



2.18
“Plan” means the CIGNA Executive Incentive Plan (Amended and Restated as of
January 1, 2008), as it may be amended from time to time.  This Plan is deemed
to be a Qualifying Plan under Section 9.1 of the CIGNA LTIP.



2.19
“Restricted Stock” means CIGNA common stock that is subject to restrictions on
sale, transfer, or other alienation for a period specified by the Committee.



2.20
“Retirement” means a Termination of Employment, after appropriate notice to the
Company, (a) on or after age 65 with eligibility for immediate annuity benefits
under a qualified pension or retirement plan of the Company, or (b) upon such
terms and conditions approved by the Committee, or officers of the Company
designated by the Board or the Committee.



2.21
“SEC” means the Securities and Exchange Commission.



2.22
“Section 162(m)” means Code Section 162(m).



2.23
“Section 409A” means Code Section 409A.



2.24
“Subsidiary” means any corporation of which more than 50% of the total combined
voting power of all classes of stock entitled to vote, or other equity interest,
is directly or indirectly owned by CIGNA; or a partnership, joint venture or
other unincorporated entity of which more than a 50% interest in the capital,
equity or profits is directly or indirectly owned by CIGNA; provided that such
corporation, partnership, joint venture or other unincorporated entity is
included in the Company’s consolidated financial statements under generally
accepted accounting principles.



2.25
“Termination of Employment” means (a) the termination of the Participant's
active employment relationship with the Company, unless otherwise expressly
provided by the Committee, or (b) the occurrence of a transaction by which the
Participant's employing Company ceases to be a Subsidiary.



3

--------------------------------------------------------------------------------


ARTICLE 3
Participation


Any Executive Officer designated by the Committee shall be a Participant in the
Plan and shall continue to be a Participant until any Award he may receive has
been paid or forfeited under the terms of the Plan.


ARTICLE 4
Incentive Awards


4.1           Objective Performance Goals.  The Committee shall establish
Performance Objectives for a Performance Period not later than 90 days after the
beginning of the Performance Period or by some other date required or permitted
under Section 162(m).  The Performance Objectives need not be the same for
different Performance Periods and for any Performance Period may be stated
separately for one or more of the Participants, collectively for the entire
group of Participants, or in any combination of the two.


4.2           Performance Evaluation.  Within a reasonable time after the close
of a Performance Period, the Committee shall determine whether the Performance
Objectives established for that Performance Period have been met.  If the
Performance Objectives established by the Committee have been met, the Committee
shall so certify in writing to the extent required by Code Section 162(m).


4.3           Award.  If the Committee has made the written certification under
Section 4.2 for a Performance Period, each Participant to whom the certification
applies shall be eligible for an Award for that Performance Period.  The maximum
Award for each such Participant shall consist of (a) cash in the amount of $3
million and (b) in lieu of additional cash, 225,000 (after adjustment for the
3-for-1 stock split effective June 4, 2007) shares of Common Stock to be paid
under Article 9 of the CIGNA LTIP.  For any Performance Period, however, the
Committee shall have the sole and absolute discretion to reduce the amount of,
or eliminate entirely, the Award to one or more of the Participants.  Payment of
all or part of an Award in Common Stock shall be made under and subject to the
terms and conditions of the CIGNA LTIP and the applicable grant.  In the event
of a stock dividend, stock split, or other subdivision or combination of the
Common Stock, the number of shares of Common Stock that a Participant may
receive as an Award under the Plan will be adjusted accordingly.  If the
outstanding shares of Common Stock are changed or converted into, exchanged or
exchangeable for, a different number or kind of shares or other securities of
CIGNA or of another corporation, by reason of a reorganization, merger,
consolidation, reclassification or combination, the Committee shall make an
appropriate adjustment in the number and/or kind of shares that may be awarded
under this Plan.


4

--------------------------------------------------------------------------------


4.4           Payment of the Award.


(a)
Payment of an Award in the form of cash or Common Stock shall be made on or
before March 15, but no earlier than January 1, of the calendar year following
the close of the Performance Period.  CIGNA Corporation shall issue and deposit
any Award in the form of Common Stock into the stock account maintained for the
Participant under the CIGNA LTIP.



(c)
The Participant may, in accordance with Section 409A, voluntarily defer receipt
of an Award in the form of cash or Common Stock under the terms of the Deferred
Compensation Plan.  Any interest rate or hypothetical investment return credited
on a voluntarily deferred Award shall be one that will produce a rate of return
not considered to be an impermissible increase in compensation under Section
162(m).



(d)
The Employer shall have the right to deduct from any cash Award any applicable
Federal, state and local income and employment taxes and any other amounts that
the Employer is required to deduct.  Deductions from an Award in the form of
Common Stock shall be governed by Section 15.6 of the CIGNA LTIP and the terms
of the Award.



4.5           Eligibility for Payments.


(a)
Except as otherwise provided in this Section 4.5, a Participant shall be
eligible to receive an Award for a Performance Period only if the Participant is
employed by the Company continuously from the beginning of the Performance
Period to the date of payment of the Award.



(b)
Under paragraph 4.5(a), a leave of absence that lasts less than three months and
that is approved in accordance with applicable Company policies is not a break
in continuous employment.  In the case of a leave of absence of three months or
longer, the Committee shall determine whether the leave of absence constitutes a
break in continuous employment.



(c)
If a Participant’s Termination of Employment occurs after the end of a
Performance Period but before the Committee makes an Award under Section 4.3,
and the Termination of Employment is on account of Retirement, death or
Disability, the Committee shall determine whether to make such an Award to or on
behalf of the Participant.



5

--------------------------------------------------------------------------------




ARTICLE 5
Administration


5.1           General Administration.  The Plan is to be administered by the
Committee, subject to such requirements for review and approval by the Board as
the Board may establish.  Subject to the terms and conditions of the Plan, the
Committee is authorized and empowered in its sole discretion to select
Participants and to make Awards in such amounts and upon such terms and
conditions as it shall determine.


5.2           Administrative Rules.  The Committee shall have full power and
authority to adopt, amend and rescind administrative guidelines, rules and
regulations pertaining to this Plan and to interpret the Plan and rule on any
questions respecting any of its provisions, terms and conditions.


5.3           Committee Members Not Eligible.  No member of the Committee shall
be eligible to participate in this Plan.


5.4           Decisions Binding.  All decisions of the Committee concerning this
Plan shall be binding on CIGNA and its Subsidiaries and their respective boards
of directors, and on all Participants and other persons claiming rights under
the Plan.


5.5           Section 162(m); Shareholder Approval.  Awards under this Plan are
intended to satisfy the applicable requirements for the performance-based
compensation exception under Section 162(m).  It is intended that the Plan be
administered, interpreted and construed so that Award payments remain tax
deductible to the Company.  Any Awards under this Plan shall be contingent upon
shareholder approval of the Plan in accordance with Section 162(m) and
applicable Treasury regulations.  Unless and until such shareholder approval is
obtained, no Award shall be made under this Plan.


ARTICLE 6
Amendments; Termination


The Plan may be amended or terminated by the Board or Committee.  All amendments
to this Plan, including an amendment to terminate the Plan, shall be in
writing.  An amendment shall not be effective without the prior approval of the
shareholders of CIGNA Corporation if such approval is necessary to continue to
qualify Awards as performance-based compensation under Section 162(m), or
otherwise under Internal Revenue Service or SEC regulations, the rules of the
New York Stock Exchange or any other applicable law or regulations.  Unless
otherwise expressly provided by the Board or Committee, no amendment to this
Plan shall apply to Awards made before the effective date of the amendment.  A
Participant’s rights with respect to any Awards made to him may not be abridged
by any amendment, modification or termination of the Plan without his individual
consent.


6

--------------------------------------------------------------------------------


ARTICLE 7
Other Provisions


7.1           Duration of the Plan.  The Plan shall apply to Awards for
Performance Periods beginning after December 31, 2006 and shall remain in effect
until all Awards made under this Plan have been paid or forfeited under the
terms of this Plan, and all Performance Periods related to Awards made under the
Plan have expired.


7.2           Awards Not Assignable.  No Award, or any right thereto, shall be
assignable or transferable by a Participant except by will or by the laws of
descent and distribution.  Any other attempted assignment or alienation shall be
void and of no force or effect.


7.3           Participant’s Rights.  The right of any Participant to receive any
Award payments under the provisions of the Plan shall be an unsecured claim
against the general assets of the Employer. The Plan shall not create, nor be
construed in any manner as having created, any right by a Participant to any
Award for a Performance Period because of a Participant’s participation in the
Plan for any prior Performance Period, or because the Committee has made a
written certification under Section 4.2 of the Plan for the Performance Period.


7.4           Termination of Employment.  CIGNA and each Subsidiary retain the
right to terminate the employment of any employee at any time for any reason or
no reason, and an Award is not, and shall not be construed in any manner to be,
a waiver of such right.


7.5           Successors.  Any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of
CIGNA’s business or assets, shall assume CIGNA’s liabilities under this Plan and
perform any duties and responsibilities in the same manner and to the same
extent that CIGNA would be required to perform if no such succession had taken
place.


7.6           References.  All statutory and regulatory references in this Plan
include successor provisions.


7.7           Controlling Law.  This Plan shall be construed and enforced
according to the laws of the Commonwealth of Pennsylvania, without regard to
Pennsylvania conflict of law rules, to the extent not preempted by federal law,
which shall otherwise control.
 
 
7

--------------------------------------------------------------------------------
